Judgment, Supreme Court, New York County (Allen Alpert, J., at unavailability hearing; Bruce Allen, J., at trial and sentence), rendered July 27, 1994, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing him to a term of 2 to 4 years, unanimously affirmed.
The unavailability of two witnesses who had testified against defendant at his first trial was established by proof adequate to *550show that they had moved to unknown addresses in foreign countries, and, accordingly, that prior testimony was properly received into evidence (CPL 670.10 [1]; Mancusi v Stubbs, 408 US 204; People v Tumerman, 133 AD2d 714, lv denied 70 NY2d 938, cert denied 485 US 969). There is no merit to defendant’s claim that such testimony, given at a prior trial of the same charge and subjected to full cross-examination (196 AD2d 462, lv denied 82 NY2d 904), is unreliable (see, People v Arroyo, 54 NY2d 567, cert denied 456 US 979). Concur — Sullivan, J. P., Ellerin, Kupferman, Ross and Tom, JJ.